DETAILED ACTION
This action is a first non-final Office action for the reissue application No. 16/916,750. In a preliminary amendment filed on 6/30/2020, the Applicant canceled claims 1-20 and added claims 21-55 relative to the original claims of the US patent number 9,318,172. Thus claims 21-55 are pending in this application, among those, claims 21, 26, 32, 38, 44  and 50 are independent. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reminders
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,318,172 (the ‘172 patent) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  
Information Disclosure Statement (IDS)
The IDS filed on 06/30/2020 has been considered. Lined-through references, if any, are also considered but they will not be printed on the face of the patent because they are not prior art. Enclosed is a signed copy of the IDS. 
Defective Reissue Oath/Declaration - Rejections under 35 USC § 251
The reissue oath/declaration filed on 06/30/2020 is defective because it does not positively identify this is broaden reissue application.  (See 37 CFR 1.175(b) and MPEP § 1412.03). 
Specifically, in the declaration filed on 06/30/2020, applicant provided a reason for filing this reissue application that is: 
              
    PNG
    media_image1.png
    67
    610
    media_image1.png
    Greyscale

This statement does not positively identify whether this reissue application is a broaden reissue. 
Further, the statement indicates that the newly presented claim 21 is for correcting the inconsistency error in claim 16 relating the “outputting the data …” appears to be incorect because claim 21 of this application is about an apparatus for transmitting data whereas claim 16 of the ‘172 patent is about a method/apparatus for receiving data. The circuit recited in claim 21 is a different embodiment as compared to the method/circuit recited in claim 16 of the ‘172 patent, i.e., these circuits are complement each other, one for transmitting and the other one for receiving. There is nothing related to correcting the inconsistency recited in claim 16 of the original patent.   

Defective Consent of Assignee
MPEP 324(v) states that:
V.    PARTY WHO MUST SIGN 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

The submission establishing ownership must be signed by a party authorized to act on behalf of the assignee. The submission under pre-AIA  37 CFR 3.73(b)  may be signed on behalf of the assignee in the following manner if the assignee is an organization (e.g., corporation, partnership, university, government agency, etc.):
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(A) The submission may be signed by a person in the organization having apparent authority to sign on behalf of the organization. Pre-AIA  37 CFR 3.73(b)(2)(ii). An officer (chief executive officer, president, vice-president, secretary, or treasurer) is presumed to have authority to sign on behalf of the organization. The signature of the chairman of the board of directors is acceptable, but not the signature of an individual director. Modifications of these basic titles are acceptable, such as vice-president for sales, executive vice-president, assistant treasurer, vice-chairman of the board of directors. In foreign countries, a person who holds the title "Manager" or "Director" is normally an officer and is presumed to have the authority to sign on behalf of the organization. A person having a title (administrator, general counsel) that does not clearly set forth that person as an officer of the assignee is not presumed to have authority to sign the submission on behalf of the assignee. A power of attorney (pre-AIA  37 CFR 1.32(b)(4) ) to a patent practitioner to prosecute a patent application executed by the applicant or the assignee of the entire interest does not make that practitioner an official of an assignee or empower the practitioner to sign the submission on behalf of the assignee. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(B) The submission may be signed by any person, if the submission sets forth that the person signing is authorized (or empowered) to act on behalf of the assignee, i.e., to sign the submission on behalf of the assignee. Pre-AIA  37 CFR 3.73(b)(2)(i). 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(C) The submission may be signed by a person empowered by an organizational resolution (e.g., corporate resolution, partnership 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Where a submission does not comply with (A), (B), or (C) above, evidence of the person’s authority to sign will be required.

In this instant case, the Consent of Assignee submitted on 06/30/2020 is defective because the title of the person signing the Consent has been omitted. Notes that the title of the person signing the Consent when resubmitted must be a title of an authorized officer as provided in the list above. 
A proper Consent of Assignee in compliance with 37 CFR 1.172 and 3.73 is required in reply to this Office action.
Claim Objections
Regarding the newly added claims 21-55, MPEP 1453 (II) states that:
       
    PNG
    media_image3.png
    85
    1087
    media_image3.png
    Greyscale

Claims 21-55 are objected to because there is no explanation of support for each of these claims. Correction is requested.
Status of the Claims
The following is the current status of the claims, relative to the patent claims:
Claims 21-55 are pending in this application, among those, claims 21, 26, 32, 38, 44 and 50 are independent.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 

Claims 21-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,750,055.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 21-55 of this reissue application are claiming a complement structure and/or method of a memory device as claims 1-20 of the U.S. Patent No. 8,750,055 (the ‘055 patent). There are some minor differences, however, these differences are insignificant. 
For example, claim 21 of this reissue application is a memory device which includes an input/output driver for transmitting a register setting value of a nonvolatile memory device, transmitting a read command and a read address, transmitting a read enable signal, receiving a read data corresponding to the read address, receiving a strobe signal, the strobe signal toggling during receiving the read data and further toggling a predetermined number of times immediately before receiving the read data and receiving a dummy data in synchronization with the strobe signal further toggling the predetermined number of times, wherein the strobe signal is generated based on the read enable signal after a first delay time from the read enable signal starting toggling regardless of the predetermined number of times which is similar to claim 13 of the ‘055 patent. The ‘055 patent is also about a memory device which includes an input/output driver that outputs a strobe signal in response to the read enable signal and outputs the read data transferred from the read and write circuit, wherein the read data is output after the strobe signal is toggled a predetermined number of times, wherein the clock generator comprises a clock controller that generates a plurality of rising mask signals activated in synchronization with 
It is clear that the apparatus/method in claim 21 of this application is a complement of the apparatus/method recited in claim 13 of the ‘055 patent. 
There are some minor differences and different wordings, however, these differences are obvious to an ordinarily skilled artisan (POSITA) in view of other claims in the ‘055 patent. 

Similarly, claims 21-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,036,431 (the ‘431 patent). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 21-55 of this reissue application are claiming a complement structure and/or method of a memory device as claims 1-20 of the ‘431 patent. There are some minor differences, however, these differences are insignificant. 
For example, claim 21 of this reissue application is a memory device which includes an input/output driver for transmitting a register setting value of a nonvolatile memory device, transmitting a read command and a read address, transmitting a read enable signal, receiving a read data corresponding to the read address, receiving a strobe signal, the strobe signal toggling during receiving the read data and further toggling a predetermined number of times immediately before receiving the read data and receiving a dummy data in synchronization with the strobe signal further toggling the predetermined number of times, wherein the strobe signal is generated based on the read enable signal after a first delay time from the read enable signal starting toggling regardless of the predetermined number of times which is the same as claim 1 of the ‘431 patent. The ‘431 patent is also about a memory device which includes a controller for generating a read enable signal, a read command and a read address, receiving the latency option, the read enable signal, the read command and the read address, detecting a toggling of the read enable signal, generating a strobe signal in response to the toggling of the read enable 
It is clear that the apparatus/method in claim 21 of this application is a complement of the apparatus/method recited in claim 1 of the ‘431 patent. 
There are some minor differences and different wordings, however, these differences are obvious to an ordinarily skilled artisan (POSITA) in view of other claims in the patent. 
Prior Art
Claims 21-55 are examined based on the following references:
US Patent Application No. 2011/0264851 to Jeon et al. (“Jeon”)
US Patent Application No. 2008/0089167 to Dono (“Dono”)
Allowable Subject Matter
 	Patentability of claims 21-55 cannot be determined at this time because the applicant has not provided support for each of these new claims. However, each of the independent claims appears to including allowable subject matter that is “the strobe signal toggling during receiving the read data and further toggling a predetermined number of times immediately before receiving the read data.”  
At least the prior art of record does not disclose this limitation.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Nguyen whose telephone number is (571) 272-1748.  The examiner can normally be reached on Monday - Thursday from 7:00 am - 5:00 pm ET.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, can be reached on (313) 446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Nguyen/
Primary Examiner
CRU, AU 3991




Conferees:
/Tuan H. Nguyen/
Primary Examiner
CRU, AU 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991